DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 22-26) and species (SEQ ID NO: 1) in the reply filed on 9/6/22 is acknowledged.
Claims 27-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/6/22.
Upon further consideration, SEQ ID NO: 8 is rejoined with the elected species and examined.
SEQ ID NOs: 2-7 in Claim 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 9/6/22.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The report on patentability of the IPEA and/or ISA has been considered by the examiner. 


Claim Objections
Claim 25 is objected to because of the following informalities: SEQ ID NO: 9 is a different amino acid from SEQ ID NOs: 1 and 8 recited in the independent claim 22.  SEQ ID NO: 9 does not appear to comprise SEQ ID NOs: 1 and 8 and vice versa.  If the applicant intended the peptide to further comprise SEQ ID NO: 9, the Office suggests amending the phrase in claim 25 to recite peptide further comprising SEQ ID NO: 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  SEQ ID NO: 9 in claim 25 is a different amino acid from SEQ ID NOs: 1 and 8 recited in the independent claim 22.  SEQ ID NO: 9 does not appear to comprise SEQ ID NOs: 1 and 8 and vice versa..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chalberg et al.(US 2015/0259395, cited on an IDS) taken with Cronin et al. (US 20170049910).
Chalberg teaches compositions and methods for enhanced gene expression in cone cells.  See pages 1-5, 8-14, 18, and 134-135.  Chalberg has identified an AAV variant comprising a 7m8 peptide in the GH loop which may be used for the intravitreal delivery of polynucleotides to retinal cones (paragraph 250).  A number of polynucleotide cassettes has been identified to promote strong expression in cone receptors.  The AAV comprises an AAV capsid protein comprising a peptide insertion in the AAV GH loop, including SEQ ID NO: 103 is 100% identical to SEQ ID NO: 8 recited in the instant claims.  Also see SEQ ID NO: 96 which is 100% identical to SEQ ID NO: 1.  See also paragraph 18.  The AAV vector can be selected from the AAV serotypes 1-10 (paragraphs 167-168).  CNGB3, CNGA3 or GNAT can delivered to the subject to treat achromatopsia.  PR1.7 is a red cone opsin promoter (paragraphs 50, 102, and 115 and claim 9).  The promoter comprises SEQ ID NO: 50, which is 100% identical to SEQ ID NO: 12 recited in the pending claims.
However, Chalberg does not specifically teach the claimed AAV9 derived vector.
At the time of the effective filing date, a person of ordinary skill in the art would possess the knowledge that many of the AAVs target retinal pigment epithelium cells efficiently and several of them target rod photoreceptors efficiently.  See paragraph 3 of ‘910.  AAV9 targets cone photoreceptors.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘145 taken with ‘910 to make the claimed product for expressing a polynucleotide in cone receptors, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to select AAV9 when studying the expression of a nucleic acid in cone receptors.  In addition, a person of ordinary skill in art would choose the pR1.7 promoter since one of ordinary skill in the art presumed to have knowledge of the relevant prior art would possess the knowledge that pR1.7 promoter is efficient at directing expression in cones and is a preferred promoter for gene therapy in congenital cone diseases.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chalberg and Cronin as applied to claim 22 above, and further in view of Kirn et al. (WO 2017197355).  
Cronin and Chalberg do not specifically teach the limitation in instant claim 23.
However, at the time of the effective filing date, Kirn teach an AAV vector comprising an AAV capsid protein comprising a heterologous peptide of from about 5 amino acids to about 20 amino acids inserted into an AAV capsid protein GH loop relative to a corresponding parental AAV capsid protein.  See pages 30-37, 90-96,  and Figure 6.  The inserted peptide may act to lower the variant capsid’s affinity for heparan sulfate which likely reduced binding to the extracellular matrix in the front of the primate retina.  In addition, the peptide insertion motifs may confer enhanced transduction of primate retinal cells through the addition of a cell surface receptor binding domain  The insertion site can be within amino acids 571 to 612 of AAV9 VP1.  More specifically between amino acids 588 and 589 of AAV9.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Chalberg and Cronin taken with Kirn to insert the peptide in the GH loop between amino acids 588 and 589 relative to the wild-type AAV9 capsid protein as set forth in SEQ ID NO: 10, namely to arrive at the claimed invention.  See MPEP 2143 I. Exemplary Rationales (E) “Obvious to try”-choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  In view of Kirn teach inserting a peptide in the GH loop between amino acids 588 and 589 relative to wild-type AAV9 9 capsid protein, one of ordinary skill in the art would have been motivated to combine the teaching to study the function of the vector in a cell line.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chalberg and Cronin as applied to claim 22 above, and further in view of Schaffer et al. (WO 2012/145601, cited on an IDS).  
Cronin and Kirn do not specifically teach the limitation in instant claims 23 and 25.
However, at the time of the effective filing date, Schaffer teach AAV variants with enhanced transduction of retinal cells.  Pages 40-43.  SEQ ID NO: 49 is one of the peptides that can enhance transduction of retinal cells.  SEQ ID NO: 49 is 100% identical to SEQ ID NO: 9.  The insertion site can be between amino acids 588 and 589 of AAV9 (pages 49 and 52).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Chalberg and Cronin taken with Schaffer to use a peptide comprising SEQ ID NO: 9, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study the function of peptides in the vector in a retinal cell line.  In view of Schaffer teaching inserting a peptide in the GH loop between amino acids 588 and 589 relative to wild-type AAV9 9 capsid protein, one of ordinary skill in the art would have been motivated to combine the teaching to study the function of the vector in a retinal cell line.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Allowable Subject Matter
Claims 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  See objection below for claim 26.

Double Patenting
Claim 26 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 24.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635